Title: To James Madison from Frederick Jacob Wichelhausen, 28 October 1805 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


          § From Frederick Jacob Wichelhausen. 28 October 1805, Bremen. “I had the honor to write to you on the 9th July. and have now the pleasure to acknowledge receipt of your high esteemed favor of the 13th May the contents of it, I find partly answered by my letters of the 20th. March and 9th. of July. In compliance with my duty I have immediately on the receipt of your instructions given me in the above mentioned letter, wrote again to the Governments of Oldenburg and Bremen, and communicated to them the contents of yours which solely concerns the quarantaine measures adopted in this Country against vessels coming from the United States; I at the same time inclosed them a copy and translation of the circular letter directed in July 1801, to the respective Collectors of the Custom, in the United States, adding such remarks which I considered most expedient to procure my applications a more certain access. I received immediately a provisional answer from both Governments wherein they acknowledge the receipt of mine, and that they would not fail to communicate to me in a short time, the result of their deliberations on the subject.
          “The Senate of Bremen, who from the beginning has evinced a most extraordinary fear about importing the yellow fever in this Country, begins now to feel the inconvenience of its own councils given that time to the Government of Oldenburg, however it being entirely out of its power to make any alteration in the quarantaine laws published by said Government it has likewise wrote to Oldenburg on the subject to solicit a moderation. Mr. Mentz, who is at the head of the quarantaine commission at Oldenburg and with whom I entertain a regular correspondence is rather of a fearful dispositi⟨on⟩; and having applied since a year the greatest part of his time to inform himself about the nature and qualities of this dreadful malady called the yellow fever, his fear has constantly increased, and he at present perceives danger, where really no danger exists. As in my abovementioned letter to him, I insisted on it, to have its contents communicated to his serene Highness the Duke, & I have now, by his order, received a long and circumstancial report, wherein they vindicate their conduct in regard to vessels coming from the United States. As this letter is in my opinion written with much knowledge and penetration, and may, in future, when some new regulations are thought necessary to be adopted in the different Seaports of the United States, it may perhaps be serviceable, I thought it advisable to transmit you a faithful translation thereof, which I have the honor to enclose herewith.
          “I likewise inclose you herein copy of a protest made before me, by an American Sailor, who escaped from on board an English frigate and saved himself on board the Ship Mary of Charleston, Capt. Fuller, bound from Charleston to the Jahde and ordered to Christiansand for quarantaine; I have furnished this boy with the necessary clothing and returned him to America on board the abovementioned Ship Mary bound for Charleston.
          “As the french troops have redrawn from the Shores of the Elbe and Weser, the blockade of these Rivers, which has lasted upwards of two years, has been raised again; this agreeable news has been officially notified to the Senate of this City by its commercial Agent in London, and by the british Minister in Hamburg Edwd. Thornton Esqre.
          “It will be known to you some time, that the War on the Continent has at last broke out again, and that hostilities have actually taken place in the Circles of Bavaria and Swabia between the french and austrian troops; the reports of those engagements are so various and contradictory, that it is very difficult to form a true judgment about them; however agreeable to some official accounts received here by the french Commissary, it appears, the french have been victorious in several engagements.
          “The last accounts received here by an express, mention of Ulm being surrendered to the french, whereby they made 34,000 Prisoners of War, amongst whom 36 Generals and the Commander in Chief General Mack himself, this great news however wants still a further confirmation.
          “At Straubingen the first Russian army consisting of 45,000 men have joined an austrian column of 25,000 men under General Kienmayer, and the report says that also an engagement had taken place there between this combined army and those commanded by Generals Marmont and Bernadotte, wherein the Austrians have been victorious. General Marmont should have been killed and General Bernadotte with 4000 men taken prisoners. The Russian troops disembarked in Pomerania are marching in conjunction with the Swedes through Mecklenburg and the advance guard is arrived already on the 25th Inst. at the frontier of Hannover.
          “General Barbon, who is commander in chief of the remaining french troops in Hannover, left that City on the 25th. Instant with all his troops and went to Hameln, which place is strongly fortified and provisioned for one year. A news of the greatest importance and which is authentic, is, the arrival of the Emperor Alexander at Berlin on the 23rd Inst. and that very little doubt is entertained of Prussia’s taking an active part in this War, as it has delivered a very severe and energetic note to the french ministers in Berlin Laforest, and General Duroc, respecting the march of the french and bavarian troops through its dominions in the circle of Franconia. Should any thing further occur, concerning the continental war, in this neighbourhood, which may be interesting to you, I shall avail myself of every opportunity that offers to communicate you the same.”
        